        Case 4:19-cv-00242-RH-CAS Document 2 Filed 05/28/19 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF FLORIDA
                                    TALLAHASSEE DIVISION


WENDY GARDNER,

               Plaintiff,

v.
                                                        Case No.: 19-cv-00242
CELEBRATION GROUP HOMES, INC.,
a Florida corporation,

               Defendant.


                            ANSWER AND AFFIRMATIVE DEFENSES

       Defendant, CELEBRATION GROUP HOMES, INC. (“CGH”), a Florida corporation,

hereby files its Answer an Affirmative Defenses to Plaintiff’s Complaint, and states:

       1.      CGH admits that Plaintiff purports to state a cause of action for violations of the

Florida Private Sector Whistleblower Act, §448.102, Fla. Stat. and the Fair Labor Standards Act,

29 U.S.C. §§ 201, et seq. (“FLSA”), but denies that Plaintiff is entitled to any relief sought herein.

       2.      CGH admits that Plaintiff claims damages that are in excess of Fifteen Thousand

Dollars ($15,000), exclusive of costs and interest, but denies that Plaintiff is entitled to any

damages.

                                          THE PARTIES

       3.      The allegations in paragraph 3 call for a legal conclusion to which no response is

necessary. To the extent a response is necessary, CGH denies the allegations in paragraph 3 of the

Complaint.

       4.      CGH admits the allegations in paragraph 4 of the Complaint.
        Case 4:19-cv-00242-RH-CAS Document 2 Filed 05/28/19 Page 2 of 8




       5.      CGH admits that it employs more than 10 employees. The remaining allegations

call for a legal conclusion to which no response is necessary. To the extent a response is necessary,

CGH denies the remaining allegations not specifically admitted in paragraph 5 of the Complaint.

       6.      CGH admits that it had an annual gross volume of sales made or business done of

not less than $500,000. The remaining allegations call for a legal conclusion to which no response

is necessary. To the extent a response is necessary, CGH denies the remaining allegations not

specifically admitted in paragraph 6 of the Complaint.

                                 JURISDICTION AND VENUE

       7.      CGH admits that Plaintiff seeks damages in excess of $15,000, exclusive of interest,

costs, and attorney’s fees pursuant to the FWA, but denies that Plaintiff is entitled to any damages.

CGH also admits that this Court has supplemental jurisdiction over the FWA claim. CGH denies

the remaining allegations not specifically admitted in paragraph 7 of the Complaint.

       8.      CGH admits that its principal place of business is in Gadsden County. CGH denies

the remaining allegations not specifically admitted in paragraph 8 of the Complaint.

                                  FACTUAL ALLEGATIONS

       9.      CGH denies that Plaintiff began working for CGH on April 21, 2017. CGH admits

the remaining allegations not specifically denied in paragraph 9 of the Complaint.

       10.     CGH admits that Plaintiff would sometimes stay with patients and provide care

over 24-hour shifts. CGH denies the remaining allegations not specifically admitted in paragraph

10 of the Complaint.

       11.     CGH admits that Plaintiff received 15.85 hours of overtime pay one week. CGH

denies the remaining allegations not specifically admitted in paragraph 11 of the Complaint.

       12.     CGH denies the allegations in paragraph 12 of the Complaint.

       13.     CGH denies the allegations in paragraph 13 of the Complaint.
                                                 2
        Case 4:19-cv-00242-RH-CAS Document 2 Filed 05/28/19 Page 3 of 8




       14.      CGH denies the allegations in paragraph 14 of the Complaint, including

subparagraphs (a) through (h).

       15.      CGH denies the allegations in paragraph 15 of the Complaint.

       16.      CGH denies the allegations in paragraph 16 of the Complaint.

       17.      CGH denies the allegations in paragraph 17 of the Complaint.

             COUNT I: Violations of the Florida Private Sector Whistleblower Act

       18.      CGH reasserts and realleges its responses to paragraphs 1-17 above, as if fully

asserted herein.

       19.      CGH denies the allegations in paragraph 19 of the Complaint.

       20.      CGH denies the allegations in paragraph 20 of the Complaint.

       21.      CGH denies the allegations in paragraph 21 of the Complaint.

              COUNT II: Violations of the Fair Labor Standards Act (Overtime)

       22.      CGH reasserts and realleges its responses to paragraphs 1-21 above, as if fully

asserted herein.

       23.      CGH denies the allegations in paragraph 23 of the Complaint.

       24.      CGH denies the allegations in paragraph 24 of the Complaint.

             COUNT III: Violations of the Fair Labor Standards Act (Retaliation)

       25.      CGH reasserts and realleges its responses to paragraphs 1-24 above, as if fully

asserted herein.

       26.      CGH denies the allegations in paragraph 26 of the Complaint.

       27.      CGH denies the allegations in paragraph 27 of the Complaint.



                   PRAYER FOR RELIEF AND DEMAND FOR JURY TRIAL

       CGH denies that Plaintiff is entitled to any of the relief sought herein.
                                                 3
        Case 4:19-cv-00242-RH-CAS Document 2 Filed 05/28/19 Page 4 of 8




                                   AFFIRMATIVE DEFENSES

                                       First Affirmative Defense

       To the extent that Plaintiff signed an arbitration agreement and/or waiver of jury trial, this

Court should dismiss and/or stay the action pending arbitration, and the Court should strike the

demand for jury trial.

                                    Second Affirmative Defense

       As to Counts I and III, CGH’s employment related decisions were made in good faith for

legitimate non-retaliatory reasons and were based upon reasonable facts other than Plaintiff’s

alleged protected activity.

                                     Third Affirmative Defense

       As to Counts I and III, Plaintiff failed to comply with the policies and procedures of

Defendant.

                                    Fourth Affirmative Defense

       As to Count I, Plaintiff’s claims are barred because prior to abandoning her job, Plaintiff

did not disclose, or threaten to disclose, to any appropriate governmental agency, under oath, in

writing, an activity, policy, or practice of the employer that violated of a law, rule, or regulation as

required by § 448.102(1), Fla. Stat.

                                       Fifth Affirmative Defense

       As to Count I, Plaintiff’s claims are barred because prior to abandoning her job, Plaintiff

did not provide information to, or testify before, any appropriate governmental agency, person, or

entity conducting an investigation, hearing, or inquiry into an alleged violation of a law, rule, or

regulation by the employer as required by § 448.102(2), Fla. Stat.

                                       Sixth Affirmative Defense

       As to Count I, Plaintiff’s claims are barred because prior to abandoning her job, Plaintiff
                                                   4
        Case 4:19-cv-00242-RH-CAS Document 2 Filed 05/28/19 Page 5 of 8




failed to object to an activity, policy or practice of her employer that violated a law, rule or

regulation, as required by § 448.102(3), Fla. Stat.

                                   Seventh Affirmative Defense

       As to Count I, Plaintiff's claims are barred because Plaintiff did not refuse to participate in

an activity, policy or practice of her employer that violated a law, rule or regulation, as required

by § 448.102(3), Fla. Stat.

                                    Eighth Affirmative Defense

       As to Counts I and III, Plaintiff's claims are barred because CGH had no knowledge of

Plaintiff’s alleged protected activity at the time her employment was terminated because she

abandoned her job.

                                    Ninth Affirmative Defense

       As to Count I, Plaintiff’s claims are barred because Plaintiff has failed to assert facts

necessary to show that there is a causal link between Plaintiff’s alleged protected activity and

CGH’s employment related decision, as required by § 448.102, Fla. Stat.

                                    Tenth Affirmative Defense

       As to Count II, CGH did not willfully deprive Plaintiff of any wages to which she may be

entitled. During Plaintiff’s employment with CGH, Plaintiff never notified CGH that she did not

receive wages allegedly owed. As such, Plaintiff’s claims, if any, are governed by a two (2) year

statute of limitations under 29 U.S.C. § 255(a) because CGH’s conduct was not willful. Any claims

outside the two (2) year statute of limitations are thus barred.

                                   Eleventh Affirmative Defense

       As to Count II, to the extent that any violations exist, which CGH denies, CGH acted, or

omitted to act, in good faith and had reasonable grounds to believe that its actions did not violate

the FLSA. During Plaintiff’s employment, Plaintiff never notified CGH that she did not receive
                                                  5
        Case 4:19-cv-00242-RH-CAS Document 2 Filed 05/28/19 Page 6 of 8




wages she was allegedly owed. As a result, pursuant to 29 U.S.C. § 260, this Court should not

award Plaintiff liquidated damages for any alleged violations.

                                    Twelfth Affirmative Defense

       As to Count II, to the extent that any violations exist, which CGH denies, Plaintiff may not

be entitled to any recovery because any alleged acts or omissions may have been made by

Defendants in good faith in conformity with and reliance on applicable administrative regulations,

orders, rulings, approvals or interpretations, or administrative practice or enforcement policies

with respect to the class of employers to which the companies belong.

                                   Thirteenth Affirmative Defense

       All or part of Plaintiff’s claims in Count II may be barred under the de minimus doctrine.

                                 Fourteenth Affirmative Defense

       As to Count II, CGH’s conduct was taken in good faith and was not willful, wanton or

reckless nor otherwise unlawful.

                                   Fifteenth Affirmative Defense

       As to Count II, Plaintiff has been paid all monies due to her and reported to CGH.

                                   Sixteenth Affirmative Defense

       As to Count II, all or part of the time for which Plaintiff seeks compensation for does not

constitute compensable time.

                                     Seventeenth Affirmative Defense

       As to Count II, even if Plaintiff is found to be entitled to overtime under the FLSA, Plaintiff

was already compensated “straight time” for all hours worked and, therefore, she would only be

entitled to “half-time” pay, not one and a half times pay, for the hours she worked over forty (40)

in a workweek.



                                                 6
        Case 4:19-cv-00242-RH-CAS Document 2 Filed 05/28/19 Page 7 of 8




                                 Eighteenth Affirmative Defense

       As to Count III, Plaintiff has not shown a causal connection between the alleged report

regarding her wages and her separation of employment when she abandoned her job.

                                 Nineteenth Affirmative Defense

       As to Counts I and III, Plaintiff’s damages, if any, were caused in whole or in part by the

actions or inactions of Plaintiff or others, and not CGH.

                                 Twentieth Affirmative Defense

       To the extent that Plaintiff prevails as to Counts I and II, her damages should be reduced

or limited to the extent she failed to mitigate her damages.

                                Twenty-First Affirmative Defense

       As to Counts I and III, Plaintiff’s claims are barred because she suffered no damages, actual

or otherwise, as a result of any alleged improper or illegal conduct by CGH.

                               Twenty-Second Affirmative Defense

       To the extent CGH discovers during the course of this action that Plaintiff engaged in any

conduct that would warrant discharge under company policy, Plaintiff’s right to recover damages

is limited by the after-acquired evidence doctrine.

                               Twenty-Third Affirmative Defense

       Counts I and III fail because Plaintiff did not have a good faith belief that CGH violated a

law, rule, or regulation.

                               Twenty-Fourth Affirmative Defense

       As to Counts I and III, to the extent Plaintiff found comparable employment, her

entitlement to recover back pay or front pay or an award for such (if applicable) should be cut-off

based on these events.



                                                 7
        Case 4:19-cv-00242-RH-CAS Document 2 Filed 05/28/19 Page 8 of 8




                                Twenty-Fifth Affirmative Defense

       As to Count I, to the extent any employee of CGH instructed Plaintiff to violate the law,

these instructions were outside the course and scope of the employee's employment and not

authorized by CGH.

                               Twenty-Sixth Affirmative Defense

       To the extent CGH prevails, it is entitled to recover its fees as a prevailing party under

§448.104, Fla. Stat.

       CGH reserves the right to amend this Answer and Affirmative Defenses to, among other

things, include additional affirmative defenses.

Dated: May 28, 2019                           NELSON MULLINS BROAD AND CASSEL

                                              /s/ Kelly B. Holbrook
                                              KELLY B. HOLBROOK, ESQ.
                                              Florida Bar No. 527084
                                              Email: kelly.holbrook@nelsonmullins.com
                                              LISA GRIFFIN HODGDON, ESQ.
                                              Florida Bar No. 0137774
                                              Email: lisa.hodgdon@nelsonmullins.com
                                              Email: tjuni.strawter@nelsonmullins.com
                                              100 North Tampa Street, Suite 3500
                                              Tampa, Florida 33602
                                              Telephone: (813) 225-3020
                                              Facsimile: (813) 225-3039

                                              Attorneys for Defendant



                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 28, 2019, I electronically filed the foregoing with the

Clerk of the Courts by using the ECF system which will send a notice of electronic filing to counsel

of record appearing on the Certificate of Service generated by the ECF system.

                                                             s/ Kelly B. Holbrook _____
                                                             KELLY B. HOLBROOK, ESQ.
                                                   8
